             Case 2:20-cv-04824-KSM Document 16 Filed 04/06/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED ENERGY PLUS TERMINALS, LLC,                         CIVIL ACTION

            Plaintiff,
                                                            NO. 20-4824-KSM
            v.

 DEEP SERVICES, INC.,

            Defendant.



                                            ORDER

        AND NOW this 6th day of April, 2021, after considering Plaintiff’s Request for Default

Judgment (Doc. No. 4), Plaintiff’s Bill of Costs (Doc. No. 5), Plaintiff’s supplemental

memorandum (Doc. No. 7), and the arguments made by Plaintiff’s counsel during oral argument

on March 10, 2021; and the Clerk of Court having previously entered default against Defendant

Deep Services, Inc. for failure to appear; and for the reasons set forth in the accompanying

Memorandum, it is ORDERED that the motion is GRANTED in part and FINAL

JUDGMENT in the amount of Three-Hundred Eighty-Seven Thousand Seven-Hundred

Eighty-Five Dollars and Thirty-Three Cents ($387,785.31 – the contract price plus costs) shall

be entered against Defendant Deep Services Inc. and in favor of Plaintiff United Energy Plus

Terminals, LLC. Plaintiff’s motion is DENIED without prejudice, as to Plaintiff’s request for

interest.

IT IS SO ORDERED.



                                                     /s/ Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
